DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Salvaggio on 8/31/2021.
The application has been amended as follows: 
Claim 1, line 11 has been amended as follows (bolded for emphasis):
a biasing member disposed axially within a cavity defined by the inner rod[[,]]

Claim 9, line 15 has been amended as follows (bolded for emphasis):
a biasing member disposed axially within a cavity defined by the inner rod[[,]]
 	Claim 10, lines 2-3 have been amended as follows (bolded for emphasis): 	end of the outer sleeve is configured to connect to [[a]] the plunger seal, the outer sleeve and the plunger seal being slidable within the fluid compartment of the syringe assembly.

Claim 13, line 1 has been amended as follows (bolded for emphasis):
	The syringe assembly of claim [[1]] 9,
Allowable Subject Matter
Claims 1-2, 4-10, and 12-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, closest prior art of record is US Publication 2013/0085457 A1 to Schiff et al. In particular, Schiff discloses an expanding plunger rod provided with a substantially cylindrical outer sleeve, an inner rod, and a biasing member. However, Schiff fails to teach, disclose or render obvious "an inner sleeve having a lower end and an upper end, the inner sleeve being slidably disposed coaxially -2- 3333501.v1Docket No.: 5474.1115-004 within the outer sleeve, and the inner rod being slidably disposed coaxially within the inner sleeve, wherein, in the expanded configuration, the upper end of the inner sleeve and the lower end of the inner rod are both disposed axially above the open upper end of the outer sleeve" in addition to other limitations.
Regarding claim 9, closest prior art of record is US Publication 2013/0085457 A1 to Schiff et al. In particular, Schiff discloses a syringe assembly provided with a substantially cylindrical barrel, a plunger seal, a needle seal, a fluid compartment, and an expanding plunger rod comprising a substantially cylindrical outer sleeve, an inner rod, and a biasing member. However, Schiff fails to teach, disclose or render obvious "an inner sleeve having a lower end and an upper end, the inner sleeve being slidably disposed coaxially within the outer sleeve, and the inner rod being slidably disposed coaxially within the inner sleeve, wherein, in the expanded configuration, the upper end of the inner sleeve and the lower end of the inner rod are both disposed axially above the open upper end of the outer sleeve" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783